Citation Nr: 1428640	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-32 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for total disability due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2002 to June 2006.  

This matter originally comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The claim was also denied in June 2008 and March 2009 rating decisions.  

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing was created and associated with the claims file.  

This claim was previously remanded by the Board in February 2012.  The requirements of the remand were fulfilled and the case was properly returned to the Board.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals no additional records which are pertinent to the present appeal.  


FINDINGS OF FACT

1.  The Veteran had a right knee injury in service and currently has a right knee disability.  The preponderance of the evidence demonstrates that it is less likely than not that the two are related.  

2.  The Veteran requested withdrawal of his TDIU claim in an April 2014 letter.  


CONCLUSIONS OF LAW

1.  A right knee disability was neither incurred in nor aggravated by the Veteran's service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  

2.  The criteria for withdrawal of the appeal for TDIU have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2007, January 2008, May 2008 and November 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in January 2008 and June 2013.  There is no additional evidence that need be obtained.  

Merits of the Claim

The Veteran claims entitlement to service connection for a right knee disability.  Having carefully considered the claims in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records show a right knee injury in service.  In November 2003, he was noted to have knee pain for the past six months, and was diagnosed with tendonitis and a medial collateral ligament (MCL) sprain.  The Veteran also has a current knee disability.  He was diagnosed with a mild right knee strain in a January 2008 VA examination.  Therefore, the only remaining question is whether there is a relationship between the two disabilities.  

At the January 2008 VA examination, the Veteran stated that he caught his foot on a curb and twisted his knee during service.  He reported his knee swelling and being treated with Motrin.  He underwent and few weeks of physical therapy and was place on light duty for several months after returning to the United States.  The examiner found the range of motion for the Veteran's knee extension to be ten degrees beyond normal.  The examiner stated that because this ability was in both knees, it was congenital.  X-rays showed no fracture or dislocation, but did show bilateral joint effusions.  The examiner opined that because the effusions were bilateral, they were more likely job-related.  He reasoned that this was because there is no history of a left knee injury and there is no gait disorder which might cause the right knee to affect the left.  The Veteran's ligaments, including his MCL, were noted to be intact.  The examiner opined that the Veteran had a mild knee strain that should resolve over time, and that if the issue continued, it was likely to be a problem connected to the Veteran's job involving crawling and kneeling as a pipe-fitter and not a continuing injury from service.  

The Veteran solicited a private medical opinion from Dr. J.M.D. in March 2011.  There, the examiner opined that the Veteran's current knee injury was related to the one in service.  The examiner stated that he believed the January 2008 examiner denied the connection because he did not have the service treatment record available to him.  The private examiner added that there have been no injuries to the knee since service.  

The Veteran was afforded another VA examination in June 2013.  There, the examiner opined that the Veteran's knee disability was less likely than not incurred or caused by service.  He stated the condition was not congenital, and because it did not exist prior to service, it could not be worsened by service.  The examiner opined that the Veteran suffered a temporary strain while in service.  He added that the current pain was most probably due to his work as a pipefitter which requires bending at the knee, turning, carrying weight and walking.  The examiner concluded that the knee disability was therefore a work-related condition.  

VA received a statement from the Veteran's wife.  She stated that he had injured his knee during service and that he had complained of pain since returning home.  She described his limitations on activities such as mowing the lawn, playing with their daughter, sitting and standing.   

The Veteran has also submitted several statements reiterating his knee history and symptoms.  The Veteran states that he was originally suspected to have torn his MCL, but he was unable to have it evaluated for four months in service.  He reported some swelling, occasional limping and popping of the knee.  He stated than an MRI after service showed damaged cartilage that had healed.  

The Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence." Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).  Here, the Board must weigh the two VA examinations against the private opinion and lay statements.  

The January 2008 examiner concluded that the Veteran's joint effusions were attributable to his work as a pipefitter because they were found bilaterally, not just in the right knee.  The examiner also opined that the right knee strain was mild and should be temporary.  He added that if it was not temporary, it was likely related to the Veteran's work.  He stated that the extended range of motion of the knees was congenital.  The Board assigns this opinion a middling amount of weight because while it gives strong support for why the joint effusions should not be service-connected, the rationale for the knee strain hedges by offering two possible conclusions.  

The March 2011 private examiner discounted the January 2008 VA examination on the basis that the Veteran's service treatment records were not reviewed.  This is not correct.  There is a notation in the January 2008 VA examination that the Veteran's electronic file was empty, but as noted in the introduction, it does have any documents pertinent to this claim.  Furthermore, the examiner did note his review of the claims file, which includes the service treatment records received by VA in March 2007.  The private examiner bases service connection on this rejection of the VA examination instead of providing a supporting rationale for his positive nexus.  In his opinion, he only states that there is "clear evidence of causality," and states there have been no injuries to the knee since 2003.  This rationale is conclusory and insufficient and therefore the examination opinion is not adequate and can be afforded little weight.  

The June 2013 examiner clarifies past examinations by stating that the disability is not congenital because it did not exist prior to service.  The Board's review of the Veteran's pre-service examinations reveals no history of a knee disability.  The examiner also supports his conclusion of a negative nexus with the rationale that the knee strain in service was temporary, and that the Veteran's work as a pipefitter causing his current knee strain.  Because the opinion supports its conclusions with strong rationale, the Board can assign it great weight.  

The Veteran is competent and credible to describe his symptoms as they are something he has personally experienced and he has consistently described them over the pendency of the claim.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Veteran's wife is also competent and credible.  Therefore, their statements are assigned great weight.  

Taken together, the two VA examinations are adequate and provide strong supporting rationale for the negative nexus reached.  The private examiner's rationale for a positive nexus lacks support and his statements regarding the inadequacy of the January 2008 examination are incorrect.  While credible, the lay statements are not enough to outweigh the two negative VA examination opinions.  

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  

TDIU

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  In the instant case, the Veteran's representative has withdrawn the appeal of TDIU. There remain no allegations of errors of fact or law for appellate consideration as to this matter.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.  


ORDER

Entitlement to service connection for a right knee disability is denied.  

The appeal of entitlement to TDIU is dismissed.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


